Citation Nr: 1643474	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-01 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a thyroid disorder, to include as secondary to service-connected cervical spine, lumbar spine, and bilateral knee disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran, located at the RO, testified at a hearing conducted via video conference before the undersigned Veterans Law Judge in June 2014. A transcript of those proceedings is of record.

The Board remanded the claim for additional development in July 2014 and December 2015.

In February 2016, the Veteran sent a timely Notice of Disagreement (NOD) to a March 2015 grant of service connection for radiculopathy of the right upper extremity associated with cervical strain with degenerative arthritis and intervertebral disc syndrome (IVDS); radiculopathy of the left upper extremity associated with cervical strain with degenerative arthritis and IVDS; cervical strain with degenerative arthritis and IVDS; lumbosacral strain with degenerative arthritis and IVDS; and radiculopathy of the left lower extremity associated with lumbosacral strain with degenerative arthritis and IVDS; as well as the January 2016 grant of service connection for left knee degenerative arthritis, right knee degenerative arthritis; left knee limitation of extension; and left knee instability, all on the basis of effective date of award and evaluation of disability.  It is clear the RO is currently processing the Veteran's appeal; therefore, it would be imprudent for the Board to assume jurisdiction at this time. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's currently-diagnosed thyroid disorder was not caused or aggravated beyond its natural progression by the Veteran's cervical spine, lumbar spine, and bilateral knee disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a thyroid disorder, to include as secondary to cervical spine, lumbar spine and bilateral knee disabilities, have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

With respect to the claim decided herein, the Veteran has not alleged that VA has not fulfilled its duty to notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  In letters issued August 2009 and October 2009, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  They also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations, hearing testimony, treatise evidence, and statements from the Veteran and his friends and family.  

Additionally, the RO substantially complied with the December 2015 remand instructions. The July 2014 Board remand directed the RO to supplement the record by ordering a medical examination to determine whether the Veteran's thyroid disorder was caused by or aggravated by his service-connected cervical spine, lumbar spine, and bilateral knee disabilities. The Veteran was provided with a VA examination in November 2014, and an addendum opinion was obtained in February 2015.  However, because the RO failed to substantially comply with the July 2014 remand directives, in December 2015 the Board remanded the claim with instructions that the VA examiner furnish an opinion that addressed the Veteran's contentions and all pertinent evidence in the record.  The Board errs when it fails to ensure substantial compliance with a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand confers a right on a claimant to compliance with the remand order); see also Dyment v. West, 13 Vet.App. 141, 147 (1999).  

An addendum VA opinion was issued in January 2016, that addressed each question posed by the remand order and provided an adequate statement of reasons and bases for the conclusions found.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  Accordingly, the Board now finds that there has been substantial compliance with the remand instructions such that additional remand is not necessary. Stegall, at 271.

Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

2. Service Connection

The Veteran contends entitlement to service connection for a thyroid disorder, to include as secondary to his service-connected cervical spine, lumbar spine, and bilateral knee disabilities, is warranted.  Specifically, he contends that the numerous x-rays and CT scans he underwent in the course of treatment for his service-connected disabilities exposed his thyroid to radiation that led to the formation of thyroid nodules.  In support of this contention, the Veteran submitted private medical opinions and treatise literature.  It is that nexus between the service-connected cervical spine, lumbar spine, and bilateral knee disabilities and the currently diagnosed thyroid nodules that the December 2015 remand sought to address by directing the VA examiner to review the claims file and address the private medical opinions and treatise literature. 

As there is no evidence or allegation that the Veteran's thyroid disorder is medically-related to his military service on a direct or presumptive basis, the Board finds it appropriate to limit the analysis to secondary service connection.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd, Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that claims which have no support in the record need not be considered by the Board, as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).
Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  In order to prevail under a theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and the medical nexus evidence establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran was granted service connection in February 2015 for disabilities of lumbosacral strain with degenerative arthritis and IVDS and cervical strain with degenerative arthritis and IVDS.  In January 2016, service connection for left knee degenerative arthritis and right knee degenerative arthritis was granted.  

In June 2009, the Veteran was first diagnosed with thyroid nodules.  His VA and private medical records indicate continuous monitoring of the nodules from 2009 to the present.  A fine needle aspiration completed in June 2010 determined the benign nature of the nodules, and numerous echograms have indicated the nodules' stability.

Thus, both the first and second elements of secondary service connection are met; the ultimate issue is whether there is a nexus between the service-connected disabilities and the current diagnosis.  In March 2011 and January 2015, the Veteran submitted medical opinions by his private physician, Dr. A. R., that related his thyroid disorder to the numerous x-rays and CT scans performed on his service-connected disabilities.  In his opinions, Dr. A. R. relied upon submitted treatise literature which included findings that "thyroid nodules and thyroid cancer occur more frequently in people exposed to radiation for therapeutic purposes."  He opined that the symptoms and causation described in the articles were consistent with the Veteran's thyroid nodules biopsies and concluded that the thyroid disorder "could as likely as not be a result of the numerous described and recorded radiation related exams."  See January 2015 Letter.

In a January 2016 opinion, a VA examiner concluded that it is not likely that the currently diagnosed thyroid disorder was caused or aggravated beyond its natural progression by the Veteran's cervical spine, lumbar spine, and bilateral knee disabilities, to include the provision of x-rays for the treatment of such conditions.  The examiner reviewed the previous VA examination and opinions of November 2014 and February 2015, the private medical opinion of Dr. A. R., and the submitted treatise literature.  The examiner also conducted a telephone interview with the Veteran to determine other possible risks in his history for thyroid nodules. 

The VA examiner's opinion noted that the Veteran grew up in Minnesota, an iodine poor area; iodine-poor areas increase the risk for thyroid nodules by up to 33%.  He further opined that the thyroid gland has low radiosensitivity, with the brain, spinal cord and muscles the only lower risk tissues.  The opinion addressed the submitted treatise literature, noting that the relevant wording that the Veteran's contention relied upon is "[p]revious exposure to head and neck irradiation in childhood, adolescence, or even adulthood has been recognized as an important contributing factor for the development of thyroid cancer.  Years ago, patients received x-ray treatments [emphasis added] for acne, skin problems of the face, tuberculosis in the neck, fungus diseases of the scalp, blood vessel tumors of the face, enlarged thymus, tonsillitis, sore throats, chronic coughs, and even excess facial hair.  Such therapy is NO longer performed for these problems...."  The examiner noted that the radiation exposure described in the treatise is far in excess of the type of radiation the Veteran would have had with multiple CT scans.  Further, the examiner reasoned that exposure to x-rays and CT imaging for the Veteran's service-connected disabilities were for diagnostic, not treatment purposes, and there is no indication that he received ionizing radiation for treatment, as discussed in the treatise literature.

The Board observes that the VA examiner and the Veteran's private physician possess the necessary education, training, and expertise to provide competent medical opinions.  38 C.F.R. § 3.159(a)(1); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  Further, competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2015). 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra.

In determining the probative value of medical opinions, part of the Board's consideration is to determine how much weight to assign the foundation upon which the medical opinion is based. Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that the Board may reject a medical opinion that is based on facts provided by the veteran that have previously been found to be inaccurate).  The private medical opinion offered by Dr. A. R. was based upon his reading of the literature presented by the Veteran and the Veteran's diagnosis of benign thyroid nodules.  As pointed out by the VA examiner, the literature specifically discusses the occurrence of nodules in people exposed to radiation for repeated therapeutic purposes, not people exposed only to x-rays and CT scans for diagnostic purposes.  The VA examiner based his conclusions on the history of the Veteran, the radiosensitivity of the organ in question, and the use of x-rays and CT scans for diagnostic purposes only.

To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  Because Dr. A.R.'s opinion is based on literature that does not describe the type of exposure the Veteran has had, the connection is lacking.  A clinician's opinion has the most probative value when he has considered the Veteran's medical records and discussed the medical history; provided an unequivocal and conclusive opinion; and offered clear reasoning for the conclusion. Id at 301.  The VA examiner's opinion clearly meets this standard and is the most persuasive in its conclusion that the thyroid nodules were not caused by the service-connected cervical spine, lumbar spine, or bilateral knee disabilities.  

The VA examiner's opinion also notes that neither the size nor the number of thyroid nodules has changed over six years of careful follow up; the stability of the echo findings denotes they are benign and unchanged.  Thus, any x-ray or CT scan radiation exposure has not aggravated the thyroid nodules beyond their natural progression by the service-connected disabilities. Allen, 7 Vet. App. at 448.

The Board finds that given the more accurate basis of the VA medical opinion, the supporting data on increased risk for thyroid nodules in iodine-poor environments, the Veteran's history of diagnostic imaging, and the low radiosensitivity of the thyroid, the VA medical opinion is more probative than the private medical opinion.  D'Aries v. Peake, 22 Vet.App. 97, 107 (2008).

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that are within the realm of their personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise. See Layno v. Brown, 6 Vet. App. 465, 469 - 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Board notes that while the Veteran's statements are competent to describe his history of diagnostic imaging and current thyroid symptoms, as the cause of thyroid nodules involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and effect relationship, he is not competent to render such a complex medical opinion regarding etiology of the thyroid nodules.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion on this point is non-probative evidence. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed thyroid disorder was caused or aggravated beyond its natural progression by the Veteran's cervical spine, lumbar spine, and bilateral knee disabilities. 


ORDER

Entitlement to service connection for a thyroid disorder, to include as secondary to cervical spine, lumbar spine, and bilateral knee disabilities is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


